


117 HR 2076 IH: COVID–19 Border Protection (CBP) Act
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2076
IN THE HOUSE OF REPRESENTATIVES

March 19, 2021
Mr. Clyde (for himself, Mr. Katko, Mr. Bishop of North Carolina, Mr. Norman, Mr. Gimenez, Mr. Garbarino, Mr. Guest, Mr. Higgins of Louisiana, Mr. Van Drew, Mr. C. Scott Franklin of Florida, Mr. Simpson, Mr. Mast, Mrs. Cammack, Mrs. Miller of Illinois, Ms. Van Duyne, Ms. Tenney, Mr. Gosar, Mr. Mooney, Mr. Rose, Mr. Schweikert, Mr. Carter of Georgia, Mr. Weber of Texas, Ms. Granger, Mr. Carter of Texas, Mrs. Harshbarger, and Mr. Meijer) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To direct the Secretary of Homeland Security to create a strategy to ensure no individual in custody is released into the community during a public health emergency related to coronavirus if the individual may have a communicable disease relating to any public health emergency, and for other purposes.


1.Short titleThis Act may be cited as the COVID–19 Border Protection (CBP) Act.  2.Strategy relating to release of aliens who may have a communicable disease during a public health emergency (a)In generalNot later than 45 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, shall finalize a strategy to ensure that no alien in the custody of the Secretary of Homeland Security, as well as no unaccompanied alien child in the custody of the Secretary of Health and Human Services, is released into a community in the United States during a public health emergency related to coronavirus if the individual may have a communicable disease relating to any public health emergency. The Secretary shall implement the strategy not later than 15 days after the date on which the strategy is finalized, and shall submit a copy of the strategy to the Congress not later than 72 hours after such finalization.
(b)COVID testingThe strategy developed under subsection (a) shall include a plan— (1)to test aliens coming across the United States border for COVID–19; and
(2)to quarantine aliens in the event of a positive COVID–19 case. (c)DefinitionFor purposes of subsection (a), the term public health emergency means—
(1)a public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to the Coronavirus Disease 2019 (COVID–19), including any renewal; (2)a public health emergency declared for COVID–19 by any State, including any renewal; or
(3)any period for which the Director of the Centers for Disease Control and Prevention increases the travelers’ health risk level for introducing, transmitting, and spreading COVID–19 in or from Canada, Mexico, or both, to above Level 1. (d)FundingTo the extent provided in advance in appropriations Acts, the cost of implementing the strategy under subsection (a) shall be derived from transferring to the Secretary of Homeland Security $100,000,000 from the amount appropriated to the Secretary of State under section 10004 of the American Rescue Plan Act of 2021 (Public Law 117–2).

